Name: 95/440/EC: Council Decision of 13 June 1995 on the conclusion of the Agreement between the European Community and the People' s Republic of China on the modification of certain provisions of the 1988 MFA bilateral Agreement on trade in textile products between the European Community and the People' s Republic of China
 Type: Decision
 Subject Matter: world organisations;  international trade;  leather and textile industries;  Asia and Oceania;  European construction;  international affairs
 Date Published: 1995-10-31

 Avis juridique important|31995D044095/440/EC: Council Decision of 13 June 1995 on the conclusion of the Agreement between the European Community and the People' s Republic of China on the modification of certain provisions of the 1988 MFA bilateral Agreement on trade in textile products between the European Community and the People' s Republic of China Official Journal L 261 , 31/10/1995 P. 0001 - 0001COUNCIL DECISION of 13 June 1995 on the conclusion of the Agreement between the European Community and the People's Republic of China on the modification of certain provisions of the 1988 MFA bilateral Agreement on trade in textile products between the European Community and the People's Republic of China (95/440/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 113 in conjunction with Article 228 (2), first sentence, thereof,Having regard to the proposal from the Commission,Whereas the Commission has negotiated on behalf of the Community an Agreement with the People's Republic of China on the modification of certain provisions of the 1988 MFA bilateral Agreement between the European Community and the People's Republic of China on trade in textile products (1);Whereas this Agreement initialled on 14 December 1994 should be approved,HAS DECIDED AS FOLLOWS:Article 1The Agreement between the European Community and the People's Republic of China on the modification of certain provisions of the 1988 MFA bilateral Agreement on trade in textile products between the European Community and the People's Republic of China is hereby approved on behalf of the Community.The text of this Agreement is attached to this Decision.Article 2The President of the Council is hereby authorized to designate the person empowered to sign the Agreement in order to bind the Community.Done at Luxembourg, 13 June 1995.For the CouncilThe PresidentF. FILLON(1) OJ No L 380, 31. 12. 1988, p. 2. Agreement as last amended by the exchange of letters (OJ No L 94, 26. 4. 1995, p. 107).